Title: To Benjamin Franklin from Nathaniel Falconer, 2 December 1773
From: Falconer, Nathaniel
To: Franklin, Benjamin


Dear Sir
2d of December 1773
This will inform you of my Savef arrivall of Dover after a passage of 30 Days. I took my Leave of mrs. Franklin the Last Day of November in the morning when She mrs. Beach and the two Boys where all well. I hope in a few Days to have the pleashure of takeing by the hand my best Compliments to mrs. Stevenson mrs. and mr. hewson and master Temple. I am Dear Sir your most Humble Servant
Nath Falconer

postscript. I have not put aney of your Letters ashore for Resons I Shall Give you when we meet. Ship marrey and Elizabeth

 
Addressed: To / Docter Franklin / in / Craven Street Strand / London
